Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 27, 2006, is by and among SI INTERNATIONAL,
INC., a Delaware corporation, (the “Parent Borrower”), those Domestic
Subsidiaries of the Parent Borrower identified as a “Subsidiary Borrower” on the
signature pages hereto (individually a “Subsidiary Borrower” and collectively
the “Subsidiary Borrowers”; the Subsidiary Borrowers, together with the Parent
Borrower, individually a “Borrower” and collectively the “Borrowers”), the
Lenders party hereto and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

WITNESSETH

 

WHEREAS, the Borrowers, the lenders party thereto (the “Lenders”), and the
Administrative Agent have entered into that certain Amended and Restated Credit
Agreement dated as of February 9, 2005 (as previously amended and modified and
as further amended, modified, restated or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement unless defined herein);

 

WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement
as more fully set forth herein; and

 

WHEREAS, the Required Lenders and the Term Loan Lenders have agreed to amend the
Credit Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

1.1                               Definition.

 

(a)                                  Applicable Percentage:  The pricing grid in
the definition of “Applicable Percentage” is hereby amended and restated in its
entirety to read as follows:

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

Revolving Loans

 

Initial Term Loan

 

New Term Loan

 

Level

 

Leverage
Ratio

 

Base Rate Margin

 

LIBOR Margin &
L/C Fee

 

Commitment
Fee

 

Base
Rate Margin

 

LIBOR Margin

 

Base
Rate Margin

 

LIBOR Margin

 

I

 

> 2.75 to

 

1.75

%

2.75

%

0.500

%

1.50

%

2.50

%

1.00

%

2.00

%

 

 

1.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II

 

> 2.25 to

 

1.50

%

2.50

%

0.500

%

1.50

%

2.50

%

1.00

%

2.00

%

 

 

1.0 but <

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.75 to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III

 

> 1.75 to

 

1.25

%

2.25

%

0.375

%

1.25

%

2.25

%

1.00

%

2.00

%

 

 

1.0 but <

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.25 to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

< 1.75 to

 

1.00

%

2.00

%

0.375

%

1.25

%

2.25

%

1.00

%

2.00

%

 

 

1.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                                 Permitted Acquisition: Clauses (f) and
(g) of the definition of “Permitted Acquisition” set forth in Section 1.1 of the
Credit Agreement are hereby amended and restated in their entirety to read as
follows:

 

(f) the cash consideration (excluding cash consideration consisting of Net Cash
Proceeds from an Equity Issuance) for any individual acquisition or any series
of related acquisitions shall not exceed (i) if the Leverage Ratio is equal to
or greater than 2.0 to 1.0 after giving pro forma effect to such acquisition,
$40,000,000 and (ii) if the Leverage Ratio is less than 2.0 to 1.0 after giving
pro forma effect to such acquisition, $70,000,000;  provided, however, up to
$60,000,000 in cash consideration shall be permitted in connection with the Zen
Technology Acquisition,

 

(g) the cash consideration (excluding cash consideration consisting of Net Cash
Proceeds from an Equity Issuance) for all acquisitions after the First Amendment
Effective Date shall not exceed $150,000,000 in the aggregate during the term of
this Agreement,

 

(c)                                  Replaced Definitions. The following
definitions set forth in Section 1.1 of the Credit Agreement are hereby amended
and restated in their entirety to read as follows:

 

“Term Loan” means the Initial Term Loan and/or the New Term Loan, as
appropriate.

 

“Term Loan Commitment Percentage” shall mean the Initial Term Loan Commitment
Percentage and/or the New Term Loan Commitment Percentage, as applicable, in
each case as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 9.6.

 

2

--------------------------------------------------------------------------------


 

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of (a) the Initial Term
Loan in a principal amount equal to such Term Loan Lender’s Initial Term Loan
Commitment Percentage of the Initial Term Loan Committed Amount and/or (b) the
New Term Loan in a principal amount equal to such Term Loan Lender’s New Term
Loan Commitment Percentage of the New Term Loan Committed Amount, as
appropriate.

 

“Term Loan Committed Amount” shall mean the Initial Term Loan Committed Amount
and/or the New Term Loan Committed Amount, as appropriate.

 

“Term Loan Lender” shall mean, as of the date of any determination, any Lender
holding a Term Loan Commitment and/or a portion of any outstanding Term Loan on
such date.

 

“Term Note” or “Term Notes” shall mean the promissory notes of the Borrowers in
favor of each of the Term Loan Lenders requesting such a note evidencing the
portion of the Term Loan provided pursuant to Sections 2.2(d) and 2.2A(d) by
such Term Loan Lender, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.

 

(d)                                 New Definitions: The following new
definitions are added to Section 1.1 of the Credit Agreement in alphabetical
order:

 

“First Amendment Effective Date” shall mean February 27, 2006.

 

“Initial Term Loan” shall have the meaning set forth in Section 2.2(a).

 

“Initial Term Loan Commitment Percentage” shall mean for any Initial Term Loan
Lender, the percentage identified as its Term Loan Commitment Percentage on
Schedule 2.1 (a) as of the Closing Date.

 

“Initial Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a).

 

“Initial Term Loan Lender” shall mean any Lender providing all or a portion of
the Initial Term Loan.

 

“Lender Consent” shall mean, with respect to any Lender, the consent executed by
such Lender authorizing the Administrative Agent to enter into on its behalf the
First Amendment to Amended and Restated Credit Agreement, dated as of the First
Amendment Effective Date, which consent shall set forth the New

 

3

--------------------------------------------------------------------------------


 

Term Loan Commitment Percentage of such Lender and the portion of the New Term
Loan to be funded by such Lender, if any, a copy of which shall have been
delivered to the Parent Borrower.

 

“New Term Loan” shall have the meaning set forth in Section 2.2A(a).

 

“New Term Loan Commitment Percentage” shall mean, for any New Term Loan Lender,
the percentage identified as its New Term Loan Commitment Percentage in its
Lender Consent.

 

“New Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2A(a).

 

“New Term Loan Lender” shall mean a Lender that makes all or a portion of the
New Term Loan, together with its successors and permitted assigns pursuant to
Section 9.6.

 

“Zen Technology” shall mean Zen Technology, Inc., a Virginia corporation.

 

“Zen Technology Acquisition” shall mean the acquisition of Zen Technology
pursuant to the Zen Technology Acquisition Documents.

 

“Zen Technology Acquisition Documents” shall mean the Zen Technology Stock
Purchase Agreement and each other agreement executed and delivered by the
Borrowers in connection with the consummation of the Zen Technology Acquisition,
each as amended, modified or supplemented.

 

“Zen Technology Stock Purchase Agreement” shall mean the Stock Purchase
Agreement, dated as of February 8, 2006, among the Parent Borrower, as buyer,
Zen Technology and Donald E. Reed, Leslie W. Butler, Barbara M. Reed and Cindy
Andre, as sellers.

 

1.2                               Initial Term Loan.  Section 2.2 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Section 2.2                                   Initial Term Loan Facility.

 

(a)                               Initial Term Loan. Subject to the terms and
conditions hereof and in reliance upon the representations and warranties set
forth herein, each Initial Term Loan Lender severally, but not jointly, agrees
to make available to the Borrowers on the Closing Date such Initial Term Loan
Lender’s Initial Term Loan Commitment Percentage of a term loan in Dollars (the
“Initial Term Loan”) in the aggregate principal amount of ONE HUNDRED MILLION
DOLLARS ($100,000,000) (the “Initial Term Loan Committed Amount”) for the
purposes set forth in Section 3.11. The

 

4

--------------------------------------------------------------------------------


 

Initial Term Loan may consist of Alternate Base Rate Loans or LIBOR Rate Loans,
or a combination thereof, as the Parent Borrower may request; provided, however,
the Initial Term Loan made on the Closing Date may consist of LIBOR Rate Loans
if the Parent Borrower requests such LIBOR Rate Loan in writing on the third
Business Day prior to the Closing Date and delivers a funding indemnity letter
acceptable to the Administrative Agent on or prior to such third Business Day.
Amounts repaid on the Initial Term Loan may not be reborrowed.

 

(b)                               Repayment of Initial Term Loan.  The principal
amount of the Initial Term Loan shall be repaid in twenty-four (24) consecutive
quarterly installments as follows:

 

Principal Amortization
Payment Date

 

Initial Term Loan Principal
Amortization Payment

 

June 30, 2005

 

$

250,000

 

September 30, 2005

 

$

250,000

 

December 31, 2005

 

$

250,000

 

March 31, 2006

 

$

250,000

 

June 30, 2006

 

$

250,000

 

September 30, 2006

 

$

250,000

 

December 31, 2006

 

$

250,000

 

March 31, 2007

 

$

250,000

 

June 30, 2007

 

$

250,000

 

September 30, 2007

 

$

250,000

 

December 31, 2007

 

$

250,000

 

March 31, 2008

 

$

250,000

 

June 30, 2008

 

$

250,000

 

September 30, 2008

 

$

250,000

 

December 31, 2008

 

$

250,000

 

March 31, 2009

 

$

250,000

 

June 30, 2009

 

$

250,000

 

September 30, 2009

 

$

250,000

 

December 31, 2009

 

$

250,000

 

March 31, 2010

 

$

250,000

 

 

5

--------------------------------------------------------------------------------


 

Principal Amortization
Payment Date

 

Initial Term Loan Principal
Amortization Payment

 

June 30, 2010 

 

$

250,000

 

September 30, 2010 

 

$

250,000

 

December 31, 2010 

 

$

250,000

 

Term Loan Maturity Date 

 

The remaining unpaid principal amount of the Initial Term Loan

 

 

(c)                                Interest on the Initial Term Loan. Subject to
the provisions of Section 2.9, the Initial Term Loan shall bear interest as
follows:

 

(i)                                  Alternate Base Rate Loans. During such
periods as the Initial Term Loan shall be comprised of Alternate Base Rate
Loans, each such Alternate Base Rate Loan shall bear interest at a per annum
rate equal to the sum of the Alternate Base Rate plus the Applicable Percentage;
and

 

(ii)                              LIBOR Rate Loans. During such periods as the
Initial Term Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate
Loan shall bear interest at a per annum rate equal to the sum of the LIBOR Rate
plus the Applicable Percentage.

 

Interest on the Initial Term Loan shall be payable in arrears on each Interest
Payment Date.

 

(d)                               Term Notes.  The Borrower’s obligation to pay
each Initial Term Loan Lender’s portion of the Initial Term Loan shall be
evidenced, upon such Initial Term Loan Lender’s request, by a Term Note made
payable to such Initial Term Loan Lender in substantially the form of
Schedule 2.2.  The Borrower covenants and agrees to pay the Initial Term Loan in
accordance with the terms of this Credit Agreement and the Term Note or Term
Notes.

 

1.3                               New Term Loan.  A new Section 2.2A is hereby
added to the Credit Agreement to read as follows:

 

Section 2.2A                           New Term Loan Facility.

 

(a)                                  New Term Loan. Subject to the terms and
conditions hereof and in reliance upon the representations and warranties set
forth herein, each New Term Loan Lender severally, but not jointly, agrees to
make available to the Borrowers on the First Amendment Effective Date such New
Term Loan Lender’s New Term Loan Commitment Percentage of a term loan in Dollars
(the “New Term Loan”) in the aggregate principal amount of ONE HUNDRED
TWENTY-NINE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS ($129,250,000) (the “New
Term Loan Committed Amount”)

 

6

--------------------------------------------------------------------------------


 

for the purposes set forth in Section 3.11. The New Term Loan may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Parent Borrower may request; provided, however, the New Term Loan made on the
First Amendment Effective Date may consist of LIBOR Rate Loans if the Parent
Borrower requests such LIBOR Rate Loan in writing on the third Business Day
prior to the First Amendment Effective Date and delivers a funding indemnity
letter acceptable to the Administrative Agent on or prior to such third Business
Day. Amounts repaid on the New Term Loan may not be reborrowed. For the
avoidance of doubt, the New Term Loan shall replace and refinance the Initial
Term Loan, and the Initial Term Loan, and all obligations thereunder (other than
indemnification obligations that pursuant to the express terms of the Credit
Documents survive the termination of the Initial Term Loan), shall be terminated
upon the borrowing of the New Term Loan and the immediate repayment of the
Initial Term Loan with the proceeds thereof.

 

(b)                               Repayment of New Term Loan.  The principal
amount of the New Term Loan shall be repaid in twenty-one (21) consecutive
quarterly installments as follows:

 

 

Principal Amortization
Payment Date

 

New Term Loan Principal
Amortization Payment

 

March 31, 2006

 

$

323,125

 

June 30, 2006

 

$

323,125

 

September 30, 2006

 

$

323,125

 

December 31, 2006

 

$

323,125

 

March 31, 2007

 

$

323,125

 

June 30, 2007

 

$

323,125

 

September 30, 2007

 

$

323,125

 

December 31, 2007

 

$

323,125

 

March 31, 2008

 

$

323,125

 

June 30, 2008

 

$

323,125

 

September 30, 2008

 

$

323,125

 

December 31, 2008

 

$

323,125

 

March 31, 2009

 

$

323,125

 

June 30, 2009

 

$

323,125

 

September 30, 2009

 

$

323,125

 

December 31, 2009

 

$

323,125

 

 

7

--------------------------------------------------------------------------------


 

Principal Amortization
Payment Date

 

New Term Loan Principal Amortization Payment

 

March 31, 2010

 

$

323,125

 

June 30, 2010

 

$

323,125

 

September 30, 2010

 

$

323,125

 

December 31, 2010

 

$

323,125

 

Term Loan Maturity Date

 

The remaining unpaid principal amount of the New Term Loan

 

 

(c)                                Interest on the New Term Loan.  Subject to
the provisions of Section 2.9, the New Term Loan shall bear interest as follows:

 

(i)                                  Alternate Base Rate Loans. During such
periods as the New Term Loan shall be comprised of Alternate Base Rate Loans,
each such Alternate Base Rate Loan shall bear interest at a per annum rate equal
to the sum of the Alternate Base Rate plus the Applicable Percentage; and

 

(ii)                              LIBOR Rate Loans. During such periods as the
New Term Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan
shall bear interest at a per annum rate equal to the sum of the LIBOR Rate plus
the Applicable Percentage.

 

Interest on the New Term Loan shall be payable in arrears on each Interest
Payment Date.

 

(d)                               Term Notes.  The Borrower’s obligation to pay
each New Term Loan Lender’s portion of the New Term Loan shall be evidenced,
upon such New Term Loan Lender’s request, by a Term Note made payable to such
New Term Loan Lender in substantially the form of Schedule 2.2A.  The Borrower
covenants and agrees to pay the New Term Loan in accordance with the terms of
this Credit Agreement and the Term Note or Term Notes.

 

1.4                               Purpose of Loan.  Section 3.11 (a) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(a)                               (i) with respect to the Revolving Loans, the
Initial Term Loan and Swingline Loans, to (A) finance the Shenandoah
Acquisition, (B) finance Permitted Acquisitions, (C) pay certain costs, fees and
expenses in connection with the Shenandoah Acquisition and any Permitted
Acquisition, (D) refinance certain existing Indebtedness of the Borrowers,
(E) pay fees and expenses owing to the Lenders and the Administrative Agent in
connection with this Agreement and (F) provide for working capital, capital
expenditures and other general corporate purposes of the Borrowers, and
(ii) with respect to the New Term Loan,

 

8

--------------------------------------------------------------------------------


 

(A)  first to refinance the Initial Term Loan, (B) second to pay fees and
expenses owing to the Lenders and the Administrative Agent in connection with
this Agreement and the First Amendment hereto dated as of February 27, 2006,
(C) third to finance the Zen Technology Acquisition and pay any fees and
expenses related to the Zen Technology Acquisition and (D) fourth to provide for
working capital, capital expenditures and other general corporate purposes of
the Borrowers; and

 

1.5                              Leverage Ratio.  The Leverage Ratio table in
Section 5.9(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

Period

 

Maximum Ratio

 

First Amendment Effective Date through fiscal quarter ending June 30, 2006

 

3.75 to 1.00

 

July 1, 2006 through fiscal quarter ending June 29, 2007

 

3.50 to 1.00

 

June 30, 2007 through fiscal quarter ending June 27, 2008

 

3.00 to 1.00

 

June 28, 2008 and thereafter

 

2.75 to 1.00

 

 

1.6                               Subordinated Indebtedness.  Section 6.1(h) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(h)                               (i) subordinated Indebtedness (on
substantially the terms of the subordinated Indebtedness with respect to the
Bridge Acquisition or the Zen Technology Acquisition or on such other terms and
conditions as are satisfactory to the Required Lenders) consisting of seller
notes, earnout obligations or deferred payments incurred in connection with
Permitted Acquisitions that constitutes all or a portion of the Total
Consideration for such Permitted Acquisitions and (ii) Indebtedness assumed in
connection with Permitted Acquisitions (including Indebtedness of a Person
existing at the time such Person becomes a Subsidiary) that constitutes all or a
portion of the Total Consideration for such Permitted Acquisitions, so long as
such Indebtedness was not incurred in contemplation of any such Permitted
Acquisition; provided that the total Indebtedness in clauses (i) and (ii) above
shall not exceed $30,000,000 outstanding at any time during the term of this
Agreement and not more than $15,000,000 of such Indebtedness may be of the type
described in clause (ii);

 

1.7                               Restricted Payments.  Section 6.10 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 6.10                            Restricted Payments.

 

Each of the Borrowers will not, nor will it permit any Subsidiary to, directly
or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except:

 

(a)                               to make dividends payable solely in the form
of common stock or equivalent equity interests of such Person;

 

9

--------------------------------------------------------------------------------


 

(b)                               to make dividends or other distributions
payable to any Borrower (directly or indirectly through Subsidiaries);

 

(c)                                to make earn-out and other deferred payments
with respect to:

 

(i) the Bridge Acquisition, the Shenandoah Pass-Through Obligations or any other
Permitted Acquisition (other than the Zen Technology Acquisition) at any time
(including payment in full) so long as (A) no Default or Event of Default exists
(other than as a result of a cross-default to the Subordinated Debt that is
triggered by a payment default under the Subordinated Debt or any other default
under the Subordinated Debt that has been cured or waived before, or on
condition of, the payment) or would result from any such payment, (B) after
giving effect to any such payment (other than the Shenandoah Pass-Through
Obligations), (1) the Borrowers are in compliance with all financial covenants
set forth in Section 5.9 on a pro forma basis, (2) the Borrowers shall have no
less than $10,000,000 of availability under the Revolving Committed Amount and
(3) the Leverage Ratio of the Parent Borrower and its Subsidiaries as of the end
of the most recent fiscal quarter shall be at least 0.25 less than the then
applicable level set forth in Section 5.9(a), and (C) on and after the First
Amendment Effective Date, (1) such earn-out and other deferred payments with
respect to the Bridge Acquisition shall not exceed $2,250,000 and (2) no
earn-out or other deferred payments shall be made with respect to the Shenandoah
Pass-Through Obligations; and

 

(ii) the Zen Technology Acquisition on or after May      , 2007 (including
payment in full) so long as (A) no Default or Event of Default exists (other
than as a result of a cross-default to the Subordinated Debt that is triggered
by a payment default under the Subordinated Debt or any other default under the
Subordinated Debt that has been cured or waived before, or on condition of, the
payment) or would result from any such payment, (B) after giving effect to any
such payment, the Borrowers are in compliance with all financial covenants set
forth in Section 5.9 on a pro forma basis and (C) such earn-out and other
deferred payments shall not exceed $6,000,000; and

 

(d)                               to make other Restricted Payments not
contemplated by the foregoing subsections of this Section 6.10 in an aggregate
amount not to exceed $10,000,000 during any twelve month period; provided that,
both before and after giving effect to any Restricted Payment pursuant to this
Section 6.10(d), on a proforma basis,(i) no Default or Event of Default shall
exist, (ii) the Borrowers shall be in compliance with all financial covenants
set forth in Section 5.9, (iii) the Leverage Ratio of the Parent Borrower and
its Subsidiaries as of the end of the most recent fiscal quarter shall be at
least 0.25 less than the then applicable level

 

10

--------------------------------------------------------------------------------


 

set forth in Section 5.9(a) and (iv) the Borrowers shall have no less than
$5,000,000 of availability under the Revolving Committed Amount.

 

1.8                               Term Note. A new Schedule 2.2A is hereby added
to the Credit Agreement to read as attached hereto.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1                               Closing Conditions. This Amendment shall
become effective as of the First Amendment Effective Date upon satisfaction of
the following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

 

(a)                                  Executed Documents.  Receipt by the
Administrative Agent of (i) counterparts of this Amendment executed by a duly
authorized officer of each party hereto, (ii) for the account of each New Term
Loan Lender requesting a Term Note, a Term Note, and (iii) Lender Consents
executed by the New Term Loan Lenders and the Required Lenders.

 

(b)                                 Authority Documents. Receipt by the
Administrative Agent of:

 

(i)            Borrower Certificates. A certificate for each Borrower, certified
by an officer of such Borrower as of the First Amendment Effective Date,
certifying that the (i) articles of incorporation, partnership agreement or
other charter documents of such Borrower, (ii) resolutions of the board of
directors or other comparable governing body of such Borrower authorizing the
execution and delivery hereof, and (iii) the bylaws or other operating agreement
of such Borrower, which were delivered to the Administrative Agent in connection
with the closing of the Credit Agreement, have not been rescinded or modified,
have been in full force and effect since the Closing Date and are in full force
and effect as of the First Amendment Effective Date.

 

(ii)           Good Standing. Copies of certificates of good standing, existence
or its equivalent with respect to each Borrower certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect.

 

(iii)          Incumbency. An incumbency certificate of each Borrower certified
by a secretary or assistant secretary of such Borrower to be true and correct as
of the First Amendment Effective Date.

 

(c)                                  Consents.  The Administrative Agent shall
have received evidence that all governmental,  shareholder and material third
party consents and approvals necessary in connection with the Zen Technology
Acquisition and this Amendment have been obtained and all applicable waiting
periods have expired without any action being taken by any authority that

 

11

--------------------------------------------------------------------------------


 

could restrain, prevent or impose any material adverse conditions on the Zen
Technology Acquisition or this Amendment or that could seek to threaten any of
the foregoing.

 

(d)                                 Zen Technology Acquisition. The Zen
Technology Acquisition Documents shall be reasonably satisfactory to the
Administrative Agent and all conditions to closing the Zen Technology
Acquisition shall be fulfilled in accordance with the terms of the Zen
Technology Acquisition Documents without any material amendment or waiver
thereof except as approved by the Administrative Agent.

 

(e)                                  Bankruptcy. There shall be no bankruptcy or
insolvency proceedings with respect to any Borrower or Zen Technology.

 

(f)                                    Material Adverse Effect.  Since
December 31, 2004, (i) no Material Adverse Effect shall have occurred and
(ii) no material adverse effect shall have occurred on the business, operations,
property or financial condition of Zen Technology.

 

(g)                                 Litigation.  There shall not exist any
material pending litigation, investigation, bankruptcy or insolvency,
injunction, order or claim with respect to any Borrower or Zen Technology, the
Zen Technology Acquisition, this Amendment or any of the other Credit Documents,
that has not been settled, dismissed, vacated, discharged or terminated prior to
the First Amendment Effective Date.

 

(h)                                 Solvency Certificate. The Administrative
Agent shall have received an officer’s certificate prepared by the chief
financial officer of the Parent Borrower as to the financial condition, solvency
and related matters of each Borrower and Zen Technology, in each case after
giving effect to the Zen Technology Acquisition and the New Term Loan, in
substantially the form of Schedule 4.1-3 to the Credit Agreement.

 

(i)                                     Legal Opinions of Counsel. The
Administrative Agent shall have received opinions of legal counsel for the
Borrowers, dated the First Amendment Effective Date and addressed to the
Administrative Agent and the Lenders, which opinions shall provide, among other
things, that this Amendment has been duly authorized, executed and delivered by
each of the Borrowers, this Amendment is a valid, binding and enforceable
obligation of the Borrowers and the execution and delivery of this Amendment by
the Borrowers and the consummation of the transactions contemplated thereby will
not violate the corporate instruments and Material Contracts of the Borrowers,
and shall otherwise be in form and substance acceptable to the Administrative
Agent.

 

(j)                                     Projections; Officer’s Certificate. The
Administrative Agent shall have received from the Parent Borrower updated
financial projections (giving effect to the Zen Technology Acquisition) and an
officer’s certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to the Amendment and the New Term Loan, the Borrowers will be in
compliance with the financial covenants set forth in Section 5.9 of the Credit
Agreement.

 

12

--------------------------------------------------------------------------------


 

(k)                                  Fees and Expenses. The Borrower shall have
paid in full (i) all fees set forth in that certain Fee Letter dated January 25,
2006 and (ii) all reasonable out-of-pocket fees and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation, the reasonable fees and
expenses of Moore & Van Allen PLLC.

 

(1)                                  Miscellaneous. All other documents and
legal matters in connection with the transactions contemplated by this Amendment
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel.

 

ARTICLE III
COVENANTS

 

3.1                               Zen Technology Covenants. Immediately after
the closing of the Zen Technology Acquisition, Borrowers shall, and shall cause
Zen Technology to, deliver to the Administrative Agent the following:

 

(a)                                 Executed Documents.  Counterparts of a
Joinder Agreement executed by duly authorized officers of Zen Technology, the
Borrower and the Administrative Agent (the “Zen Technology Joinder Agreement”).

 

(b)                                 Authority Documents.

 

(i)                                     Borrower Certificates. A certificate for
Zen Technology, certified by an officer of Zen Technology as of the date of the
Zen Technology Joinder Agreement, certifying that the (i) articles of
incorporation, partnership agreement or other charter documents of Zen
Technology, (ii) resolutions of the board of directors or other comparable
governing body of Zen Technology authorizing the execution and delivery of the
Zen Technology Joinder Agreement, and (iii) the bylaws or other operating
agreement of Zen Technology, which were delivered to the Administrative Agent in
connection with the closing of the Zen Technology Joinder Agreement, have not
been rescinded or modified, and are in full force and effect as of the date of
the Zen Technology Joinder Agreement.

 

(ii)                                  Good Standing. Copies of certificates of
good standing, existence or its equivalent with respect to Zen Technology
certified as of a recent date by the appropriate Governmental Authorities of its
state of incorporation and each other state in which the failure to so qualify
and be in good standing could reasonably be expected to have a Material Adverse
Effect.

 

(iii)                               Incumbency. An incumbency certificate of Zen
Technology certified by a secretary or assistant secretary of Zen Technology to
be true and correct as of the First Amendment Effective Date.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Collateral Documentation. With respect to
Zen Technology, the documentation contemplated by Sections 4.1(d), (e) and
(f) of the Credit Agreement, each in form and substance satisfactory to the
Administrative Agent.

 

(d)                                 Legal Opinion of Counsel.  An opinion of
legal counsel for Zen Technology, dated the date of the Zen Technology Joinder
Agreement and addressed to the Administrative Agent and the Lenders, which
opinion shall provide, among other things, that the Zen Technology Joinder
Agreement has been duly authorized, executed and delivered by Zen Technology,
the Zen Technology Joinder Agreement is a valid, binding and enforceable
obligation of Zen Technology and the execution and delivery of the Zen
Technology Joinder Agreement by Zen Technology and the consummation of the
transactions contemplated thereby will not violate the corporate instruments and
Material Contracts of Zen Technology, and shall otherwise be in form and
substance acceptable to the Administrative Agent and the Lenders.

 

ARTICLE IV
MISCELLANEOUS

 

4.1                               Amended Terms.  On and after the First
Amendment Effective Date, all references to the Credit Agreement in each of the
Credit Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

 

4.2                               Reaffirmation of Representations and
Warranties.   The Borrowers hereby affirm that (a) the representations and
warranties set forth in the Credit Agreement and the other Credit Documents
(i) that contain a materiality qualification shall be true and correct as of the
date hereof (except for those which expressly relate to an earlier date) and
(ii) that do not contain a materiality qualification shall be true and correct
in all material respects as of the date hereof (except for those which expressly
relate to an earlier date), (b) no Default or Event of Default exists on and as
of the date hereof and after giving effect to this Amendment, (c) the execution
and delivery by each of the Borrowers of this Amendment and the performance by
each of the Borrowers of its agreements and obligations under this Amendment and
the Credit Agreement (i) are within the corporate power of each of the
Borrowers, (ii) have been duly authorized by all necessary corporate proceedings
of each of the Borrowers, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which any
of the Borrowers is subject or any judgment, order, writ, injunction, license or
permit applicable to any Borrower, and (iv) do not conflict with the terms of
any provision of the articles of incorporation or other charter document and the
bylaws of any Borrower, or any material agreement or other material instrument
binding upon, any Borrower, (d) this Amendment and the other Credit Documents
constitute the legal, valid and binding obligations of the Borrowers party
hereto and thereto, enforceable against them in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability, and (e) the
articles of incorporation or other charter document and the bylaws of each of
Borrowers

 

14

--------------------------------------------------------------------------------


 

have not been amended or modified since the Closing Date.

 

4.3                               Reaffirmation of Liens/Obligations.  Each
Borrower (i) acknowledges and consents to all of the terms and conditions of
this Amendment, (ii) affirms all of its obligations under the Credit Documents
and (iii) agrees that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge such Borrower’s obligations under
the Credit Agreement or the other Credit Documents. Each Borrower affirms the
Liens and security interests created and granted by it in the Credit Documents
(including, but not limited to, the Pledge Agreement, the Security Agreement and
the Mortgage Instruments) and agrees that this Amendment shall in no manner
adversely affect or impair such Liens and security interests. Each of the
Borrowers acknowledges and agrees that as of the date hereof it has no claims,
counterclaims, offsets or defenses to the Credit Documents and the performance
of such Borrower’s obligations thereunder or if such Borrower did have any such
claims, counterclaims, offsets or defenses to the Credit Documents or such
obligations, the same are hereby waived, relinquished and released in
consideration of the requisite Lenders’ execution and delivery of this
Amendment. Each Borrower hereby releases the Administrative Agent and the
Lenders, and their respective officers, employees, representatives, agents,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, to the extent that any of the foregoing arises from any action or
failure to act on or prior to the date hereof.

 

4.4                               Credit Document; No Other Changes.  This
Amendment shall constitute a Credit Document.  Except as modified hereby, all of
the terms and provisions of the Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect.

 

4.5                               Counterparts; Delivery by Facsimile.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and together shall constitute
the same agreement. It shall not be necessary in making proof of this Amendment
to produce or account for more than one such counterpart. Delivery of an
executed counterpart to this Amendment by facsimile shall be effective as an
original and shall constitute a representation that an original will be
delivered.

 

4.6                               Governing Law, Etc.  THIS AMENDMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT GIVING EFFECT
TO ANY SUCH LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF A JURISDICTION
OTHER THAN THE STATE OF NORTH CAROLINA TO THIS AMENDMENT. The consent to
jurisdiction, service of process, and waivers of jury trial and consequential
damages provisions set forth in Sections 9.14 and 9.17 of the Credit Agreement
are hereby incorporated by references, mutatis mutandis.

 

4.7                               Entirety.  This Amendment and the other Credit
Documents embody the entire agreement between the parties hereto and supersede
all prior agreements and understandings, oral or written, if any, relating to
the subject matter hereof.

 

15

--------------------------------------------------------------------------------


 

4.8                               No Actions, Claims, Etc.  As of the date
hereof, each of the Borrowers hereby acknowledges and confirms that it has no
knowledge of any actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, by it against the
Administrative Agent, the Lenders, or the Administrative Agent’s or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act,
under the Credit Agreement on or prior to the date hereof.

 

4.9                               Incremental Facility.  The parties hereto
acknowledge that the New Term Loan does not constitute an Additional Loan or an
Incremental Facility.

 

4.10                        Further Assurances.  The Borrowers agree to promptly
take such reasonable action, upon the request of the Administrative Agent, as is
necessary to carry out the intent of this Amendment.

 

16

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

PARENT BORROWER:

 

SI INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Executive Vice President, Chief Financial Officer and

 

 

Treasurer

 

 

SUBSIDIARY

 

BORROWERS:

SI INTERNATIONAL TELECOM CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

SI INTERNATIONAL APPLICATION DEVELOPMENT,

 

INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

SI INTERNATIONAL ENGINEERING, INC.,
a Colorado corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

SI INTERNATIONAL CONSULTING, INC.,
a Delaware corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

SI INTERNATIONAL LEARNING, INC.,
a Maryland corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

MATCOM INTERNATIONAL CORP.,
a Delaware corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

SI INTERNATIONAL TECHNOLOGY SERVICES, INC.
f/k/a Materials, Communication and Computers, Inc.,
a North Carolina corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

BRIDGE TECHNOLOGY CORPORATION,
a Virginia corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

SHENANDOAH ELECTRONIC INTELLIGENCE, INC.,
a Virginia corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

SI INTERNATIONAL SEIT, INC. f/k/a SEI
TECHNOLOGY, INC.,
a Virginia corporation

 

 

 

By:

/s/ Thomas E. Dunn

 

 

 

Thomas E. Dunn,

 

 

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent on behalf of itself and the other
Lenders

 

 

 

By:

/s/ Laura Douglas

 

 

Name:

Laura Douglas

 

Title:

AVP

 

--------------------------------------------------------------------------------


 

Schedule 2.2A

 

[FORM OF] NEW TERM NOTE

 

        , 2005

 

FOR VALUE RECEIVED, the undersigned, SI INTERNATIONAL, INC., a Delaware
corporation (the “Parent Borrower”) and the Subsidiary Borrowers, hereby
unconditionally promise to pay, on each principal amortization date set forth in
Section 2.2A(b) of the Credit Agreement referred to below, to the order
of               (the “Lender”) at the office of Wachovia Bank, National
Association located at Charlotte Plaza, 201 South College Street, CP-8,
Charlotte, North Carolina 28288-0680, in lawful money of the United States of
America and in immediately available funds, the portion of the New Term Loan
principal amortization payment owing to the Lender and corresponding to such
principal amortization date. On the Term Loan Maturity Date, the remaining
unpaid principal amount of the New Term Loan made by the Lender to the
undersigned pursuant to Section 2.2 of the Credit Agreement referred to below
shall be repaid in full. The undersigned further agrees to pay interest in like
money at such office on the unpaid principal amount hereof and, to the extent
permitted by law, accrued interest in respect hereof from time to time from the
date hereof until payment in full of the principal amount hereof and accrued
interest hereon, at the rates and on the dates set forth in the Credit
Agreement.

 

The holder of this Note is authorized to endorse the date and amount of each
payment of principal and interest with respect to the New Term Loan evidenced by
this Note and the portion thereof that constitutes a LIBOR Rate Loan or an
Alternate Base Rate Loan on Schedule I annexed hereto and made a part hereof, or
on a continuation thereof which shall be attached hereto and made a part hereof,
which endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed subject to manifest error; provided, however, that the
failure to make any such endorsement shall not affect the obligations of the
undersigned under this Note.

 

This Note is one of the Term Notes referred to in the Amended and Restated
Credit Agreement, dated as of February 9, 2005, by and among the Parent
Borrower, the Domestic Subsidiaries of the Parent Borrower from time to time
party thereto (the “Subsidiary Borrowers”), the Lenders from time to time
parties thereto and Wachovia Bank, National Association, as Administrative Agent
(as amended by the First Amendment to Amended and Restated Credit Agreement
dated as of                , 2006 (the “First Amendment”) and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), and is entitled to the benefits thereof. Terms used herein
but not otherwise defined herein shall have the meanings provided in the Credit
Agreement. [This Note amends and restates, and is in substitution for, that
certain Term Note dated on or about February 9, 2005 payable to the order of the
Lender.] Nothing herein is intended to extinguish, cancel or impair the lien
priority or effect of any Security Document with respect to any Borrower’s
obligations hereunder or under any other Credit Document.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorneys’ fees.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of North Carolina.

 

PARENT BORROWER:

 

SI INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SUBSIDIARY

 

BORROWERS:

SI INTERNATIONAL TELECOM CORPORATION,

 

a Delaware corporation

 

SI INTERNATIONAL APPLICATION DEVELOPMENT, INC.,

 

a Maryland corporation

 

SI INTERNATIONAL ENGINEERING, INC.,

 

a Colorado corporation

 

SI INTERNATIONAL CONSULTING, INC.,

 

a Delaware corporation

 

SI INTERNATIONAL LEARNING, INC.,

 

a Maryland corporation

 

MATCOM INTERNATIONAL CORP.,

 

a Delaware corporation

 

SI INTERNATIONAL TECHNOLOGY SERVICES, INC., f/k/a

 

Materials, Communication and Computers, Inc.,

 

a North Carolina corporation

 

BRIDGE TECHNOLOGY CORPORATION,

 

a Virginia corporation

 

SHENANDOAH ELECTRONIC INTELLIGENCE, INC.,

 

a Virginia corporation

 

SI INTERNATIONAL SEIT, INC. f/k/a SEI TECHNOLOGY,

 

INC.,

 

a Virginia corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

of each of the foregoing Subsidiary Borrowers

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to

New Term Note

 

LOANS AND PAYMENTS OF PRINCIPAL

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal

 

 

 

 

 

 

 

Amount

 

Type

 

 

 

 

 

 

 

Paid

 

 

 

 

 

 

 

of

 

of

 

Interest

 

Interest

 

Maturity

 

Or

 

Principal

 

Notation

 

Date

 

Loan

 

Loan(1)

 

Rate

 

Period

 

Date

 

Converted

 

Balance

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  The type of Loan may be represented by “L”
for LIBOR Rate Loans or “ABR” for Alternate Base Rate Loans.

 

--------------------------------------------------------------------------------